NO. 07-06-0107-CR

                             IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                  MARCH 30, 2006
                          ______________________________

                                GUADALUPE VALDEZ,

                                                              Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                       Appellee
                         _________________________________

               FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

                   NO. 50,140-C; HON. PATRICK A. PIRTLE, PRESIDING
                           _______________________________

                                 Order of Dismissal
                          _______________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.

       Guadalupe Valdez, appellant, attempts to appeal her conviction for aggravated

sexual assault of a child. The trial court imposed her sentence in open court on February

14, 2006. Appellant then filed a notice of appeal on March 29, 2006. We dismiss for want

of jurisdiction.

       To be timely, a notice of appeal must be filed within 30 days after the sentence is

imposed or suspended in open court or within 90 days after that date if a motion for new
trial is filed. TEX . R. APP . P. 26.2(a). No motion for new trial having been filed here,

appellant's notice of appeal was due to be filed by March 16, 2006. Because it was not so

filed until on March 28, 2006, and because no extension of that deadline was sought, it was

late.

        A timely filed notice of appeal is essential to invoke our appellate jurisdiction. Olivo

v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If it is untimely, we can take no

action other than to dismiss the proceeding. Id. at 523. Appellant's notice being untimely

filed, we have no jurisdiction over the matter and dismiss the appeal.

        Accordingly, appellant’s appeal is dismissed.1



                                                             Brian Quinn
                                                             Chief Justice



Do not publish.




        1
             The appropriate vehicle for seeking an out-of-time appeal from a final felony conviction is by writ of
habeas corpus pursuant to Article 11.07 of the Tex as C ode of Crim inal Proce dure . See T E X . C O D E C RIM .
P R O C . A N N . art. 11.07 (Ve rnon 2005).

                                                        2